Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claims 1 and 4 amended
Claims 3 and 10–16 canceled
Claims 1-2, 4-9 and 17-19 allowed 
Remarks
During a phone interview with the Claudia Schultze, on 06/10/2021, the examiner discuss and examiner’s amendment to overcome the current 112 claim rejection by deleting “and amine”, and the cancellation of withdrawn claims 10–16. The attorney agreed to the above amendment.
EXAMINER’S AMENDMENT
Please replace in claim 1, the entirety of line 5, page 2, with the following:
“functional groups selected from the group consisting of thiol and amine, for attaching the first”.
With:
“functional groups selected from the group consisting of thiol, for attaching the first”.

Please replace the entirety of claims 10–16, pages 4-5, with the following:
10-16. (Canceled).
Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: 
The prior arts of record does not disclose/teach the process of coating/modifying silver nanowire for attaching a first surface agent compound comprises poly ethylene glycol methyl ether thiol, and a second surface agent compound, where the first surface agent compound is different from the second surface agent compound, and a product dispersion medium.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Response to Arguments
Applicant’s arguments, filed 05/26/2021, with respect to the rejection(s) of claim(s) 1-2, 4-9 and 17-19 under 103a have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.
The previously applied 112 claims rejection, in light of the amended claim are now withdrawn.
All other applicant arguments not specifically addressed above are deemed unpersuasive as either not commensurate in scope with the broadly drafted claims or are unsupported by factual evidence and are deemed mere attorney speculation.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mohammad Mayy whose telephone number is (571)272-9983.  The examiner can normally be reached on Monday to Friday, 8:00am -5:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gordon Baldwin can be reached on 571-272-5166.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Mohammad Mayy/
Art Unit 1718 
/DAVID P TUROCY/Primary Examiner, Art Unit 1718